Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This final action is in response to papers filed 11/1/2021 that is a broadening continuation reissue of Patent 9906348 of application 15/589317 that amends the specification.  New claims 19-36 are pending; while original claims 1-18 were previously cancelled.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.  Applicant’s arguments, see page 2, filed 11/01/2021, with respect to compliance under 37 CFR 1.177 have been fully considered but they are not persuasive since a statement of a priority claim is a separate requirement from a notice of related reissue application(s) and the changes to the claim of priority paragraph do not address all elements required by 177.  For instance, it does not state there are 4 (or 3 other) related reissues of 9906348 and it does not identify each reissue of 9906348 by their application number with their respective filing date and relationship to this application.  A statement of a priority claim is a separate requirement from a notice of related reissue applications under 37 CFR 1.177, but their reply has added a  statement to the specification that merges the two requirements that fails to address all requirements of 177.  
Applicant’s arguments, see pages 2, and 12-14, filed 11/01/2021, with respect to compliance under 37 CFR 1.173 have been fully considered and are persuasive.  The objection of amendment filed 3/11/2020 has been withdrawn. 
Applicant’s arguments, see pages 2, and 12-14, filed 11/01/2021, with respect to compliance under 35 USC 132(a) have been fully considered and are persuasive.  The objection of amendment for new matter has been withdrawn. 
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasiveRegarding reply to defective declaration, on pages 14-15, Applicant states “Applicant will submit a replacement Oath/Declaration, based on which Applicant requests reconsideration and withdrawal of these rejections”.  But, no replacement Declaration was filed and their remark fails to address merits of this issue or point out how it is in error to be fully responsive.  Thus, this issue is maintained for reasons stated in prior action relied on herein.  
Applicant’s arguments, see pages 12-15, filed 11/01/2021, with respect to 112 have been fully considered and are persuasive.  Lacking evidence to the contrary, the rejection of claims 19-36 has been withdrawn.  
Specification
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

Response to arguments above is relied on herein.  Although, the preliminary amendment filed with this application on Feb. 25, 2020 amended the claims and the specification to indicate this is a reissue application; however, it fails to identify related applications so this application must be amended to contain in the first paragraph of the specification a notice also stating more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/800633, 16/816034, and 17/011211 that presently are not identified as co-pending reissues of same ‘348 patent with each of their respective filing date and relationship.  The amendment to specification, received Mar. 11, 2020, regards a claim of priority that lacks notice required by 37 CFR 1.177.  A statement of a priority claim is a separate requirement from a notice of related reissue applications.  
Reissue Applications
The reissue oath/declaration filed 5/15/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Response to arguments above is relied on herein.  The declaration states 


However, the declaration herein fails to declare how/why “without a corresponding Physical Downlink Control Channel (PDCCH)" and “the ACK/NACK information corresponds to an additional PDSCH” (emphasis added) renders the ‘348 patent to be wholly or partially inoperative or invalid to the extent their statement “does not include these features” is not a positive declaration the cited italicized elements render ‘348 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue.   
Claims 19-36 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992